Citation Nr: 9918591	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from May 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder.  

The Board remanded this issue in April 1998 for the following 
development: 1.) The RO was to prepare a summary of all of 
the veteran's claimed stressors and send it to United States 
Armed Services Center for Research of Unit Records; 2.) The 
RO was to write a letter requesting that the VA licensed 
clinical social worker clarify the statements made in the 
October 28, 1997 letter.  The Board notes that the RO in fact 
wrote the social worker for clarification of the October 28, 
1997 and that the social worker failed to respond to the RO's 
request.  However, the RO failed to prepare a summary of all 
of the veteran's claimed stressors and send it to the United 
States Armed Services Center for Research of Unit Records.  

The veteran testified before this Board Member in March 1998 
that James or Steve Gardner was killed in action at the time 
he was in Vietnam.  Based on the veteran's testimony and the 
evidence of record, the Board has determined that the 
evidence needs to be supplemented.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is once again REMANDED to the 
regional office (RO) for the following development:

The RO should review the file and prepare 
a summary of all the claimed stressors.  
The summary should include an inquiry as 
to whether a James or Steve Gardner was 
killed in action at the time the 
appellant was in Vietnam.  The summary 
should be sent to United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
VA 22150. See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  They should be 
requested to provide any information, 
which might corroborate the appellant's 
alleged stressors.  If the death is 
confirmed, the circumstances, location 
and assigned unit at time of death should 
be provided. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


